


Exhibit 10


AMENDMENT TO
EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement is entered into as of the 4th day of
November, 2009, by and between Meredith Corporation (the “Company”), an Iowa
corporation, and Stephen M. Lacy (“Lacy”).


WHEREAS, the parties entered into an Employment Agreement on January 30, 2006,
(the “Agreement”);


AND WHEREAS, the Company and Lacy desire to extend the term of the Agreement to
June 30, 2013, to provide for Lacy’s continued services as President and Chief
Executive Officer.


NOW, THEREFORE, IT IS HEREBY AGREED by and between the Company and Lacy as
follows:


A.  
Section 2 of the Agreement is hereby stricken and replaced with the following
Section 2:



2.           Term.


The term of employment under this Agreement shall commence as of July 1, 2006,
and shall continue through June 30, 2013, unless sooner terminated in accordance
with this Agreement, and thereafter as herein provided. Lacy’s term of
employment shall automatically renew for subsequent one (1) year terms, the
first of which would begin on July 1, 2013, subject to the terms of this
Agreement unless either party gives written notice six (6) months or more prior
to the expiration of the then existing term of its decision not to renew (the
“Term”).


In the event this Agreement expires at the end of the Term, as extended if
applicable, after the Company has delivered a Non-Renewal Notice to Lacy, such
termination of Lacy’s employment with the Company will be treated for all
purposes hereunder as a termination of employment by the Company Without Cause
pursuant to Section 9.4.


B.  
All other terms of the Agreement shall remain in full force and effect.



IN WITNESS WHEREOF, pursuant to authorization of the Compensation Committee of
the Board of Directors, the parties hereto have executed this Agreement as of
the date first set forth above.




MEREDITH CORPORATION                                                 STEPHEN M.
LACY






By:       /s/ Frederick B. Henry                                                
/s/ Stephen M. Lacy                                                
  Frederick B.
Henry                                                        Stephen M. Lacy
  Chair, Compensation Committee




 

 
 

--------------------------------------------------------------------------------

 
